Title: Enclosure: Call for Meeting of University of Virginia Board of Visitors, 13 February 1819, enclosure no. 2 in James P. Preston to Thomas Jefferson, 27 February 1819
From: Robertson, William (1750–1829)
To: Jefferson, Thomas


            
              In Council, February 13th 1819
            
            Pursuant to the act of the General Assembly passed the 25th day of January 1819 entitled an Act establishing an University, which authorises the Executive to fix on a day for the meeting of the Visitors—It is advised, That the Visitors appointed for the University, shall assemble on the last Monday in March next at the said University, near Charlottesville in Albemarle—and should a majority fail to assemble on that day the meeting shall stand, and be adjourned from day to day until a majority of the Board of Visitors shall attend.
            
              
                Copy
                
                
              
              
                
                Teste
                
              
              
                
                
                 Wm Robertson. C.C
              
            
          